Order entered June 2, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01252-CV

   WELLS FARGO BANK, N.A., AS SUCCESSOR TRUSTEE TO CHASE BANK OF
 TEXAS, N.A., FOR THE REVOCABLE TRUST ESTABLISHED BY ANGELA LEIGH
  SIMPSON STARRETT BY AGREEMENT DATED SEPTEMBER 8, 1999, Appellant

                                            V.

   ANGELA LEIGH MILITELLO, F/K/A ANGELA LEIGH SIMPSON STARRETT,
                              Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-06211

                                        ORDER
       We GRANT appellee’s June 1, 2016 unopposed second motion for an extension of time

to file a brief and extend the time to JUNE 14, 2016. No further extension will be granted

absent extenuating circumstances.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE